COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 ANTHONY MICHAEL BOWDEN,                          §           No. 08-19-00057-CR

                     Appellant,                   §              Appeal from the

 v.                                               §            384th District Court

 THE STATE OF TEXAS,                              §         of El Paso County, Texas

                     Appellee.                    §           (TC# 20160D05559)



                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 18TH DAY OF AUGUST, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.